DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 1/14/2022.  Claims 5, 6 and 11 have been canceled.  Claims 1-4 and 7-10 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Ryan Sharp on 1/24/2022.

4.	The application has been amended as follows:
Cancel claim 20.
Replace claim 12 with the following:
A method comprising: obtaining a glass mat, wherein the glass mat comprises a web of glass fibers; wherein the glass mat comprises interstitial voids; embedding a polymeric binder into the web of glass fibers, so as to form a polymer reinforced glass mat; wherein the embedding comprises filling the interstitial voids; wherein the polymeric binder comprises low-density polyethylene (LDPE), medium-density polyethylene (MDPE), high-density polyethylene (HDPE), polypropylene, polyvinyl siloxane (PVS), or any combination thereof; wherein the embedding includes embedding the polymeric binder .
Claim 15, lines 4-5, delete “while the glass mat is at a sufficient temperature for the polymeric binder to adhere to the glass mat”.

Allowable Subject Matter

5.	Claims 12-19 have been rejoined.  Claims 1-4, 7-10 and 12-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Xing et al. (US 2008/0014813), Dwiggins et al. (US 2005/0208861), Peng et al. (US Patent 6,737,369) and Gleason et al. (US Patent 5,744,229).
	Xing et al. disclose a fiber mat (for use in a building material such as shingles) comprising glass fibers and resinous fiber binder coating the fibers (claims 1 and 3, [0037]).  
Dwiggins et al. disclose a roofing shingle comprising polyester/glass fibers in a mat and coated with a binder (claims 1-5). 
Peng et al. disclose a roofing shingle made of a glass fiber mat and polysiloxane and styrene/(meth)acrylic polymer binder coating the fibers (claims 1, 5, 6, 8 and 15).  
Gleason et al. disclose a roofing shingle comprising glass fiber mat and coated with a binder (claims 1-2).  
	Thus, Xing et al., Dwiggins et al., Peng et al. and Gleason et al. do not teach or fairly suggest the claimed article, comprising: a polymer reinforced glass mat, wherein the polymer reinforced glass mat comprises: a glass mat, wherein the glass mat comprises a web of glass fibers; and wherein the glass mat comprises interstitial voids; wherein the interstitial voids are filled by the polymeric binder; wherein the polymeric binder comprises low-density polyethylene (LDPE), medium-density polyethylene (MDPE), high-density polyethylene (HDPE), polypropylene, polyvinyl siloxane (PVS), or any combination thereof, wherein the article comprises from 0. 1 wt. % to 1.2 wt. % of the polymeric binder based on a total weight of the article.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUI H CHIN/Primary Examiner, Art Unit 1762